Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s request for continued examination filed January 30, 2020 is acknowledged.  Claims 1, 8, and 12-14 are amended and claims 4-5 and 9-11 are cancelled.  Claims 1-3, 6-8, and 12-22 are pending and further considered on the merits.
Response to Amendment
In light of applicant’s amendment the examiner withdraws all grounds of rejection set forth in the office action filed November 4, 2019.
Allowable Subject Matter
Claims 1-3, 6-8, and 12-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art, Hopper et al., USPA 2014/0343639 (of record), while disclosing a thermal control system comprising a filter, does not anticipate or render obvious the novel subject matter of applicant’s invention, namely a thermal control system comprising a filtration system including water quality sensing capabilities, and a controller configured to alert a user, indicate needed replacement, and/or utilize a bypass and secondary filter in response to a measured circulation fluid quality characteristic.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571) 270-7370.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIRK R. BASS
Primary Examiner
Art Unit 1779



/DIRK R BASS/Primary Examiner, Art Unit 1779